Citation Nr: 0930444	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  04-29 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for panhypopituitarism, 
claimed as a pituitary gland condition and residuals to 
include Cushing Syndrome.

2.  Entitlement to a total disability rating based on 
individual unemployability.

3.  Entitlement to a compensable disability rating for 
service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to January 1976 
and again from July 1979 to August 1990. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2003 and September 2008 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  The 
February 2003 rating decision denied entitlement to a 
compensable disability rating for left ear hearing loss.  By 
rating decision dated in June 2006, service connection was 
established for right ear hearing loss.  The issue, 
therefore, has been recharacterized to reflect bilateral 
disability.  The September 2008 rating decision denied 
service connection for panhypopituitarism and also denied a 
total disability rating based on individual unemployability.
   
The Veteran testified before a Veterans Law Judge sitting at 
the RO in April 2007.  A transcript of this proceeding is 
associated with the claims file.  In July 2007, the Board 
remanded this case to the RO for further development.  

By a May 2008 letter, the Board informed the Veteran that the 
Veterans Law Judge who conducted the April 2007 hearing was 
no longer employed by the Board and told him he had a right 
to another hearing by another Veterans Law Judge.  In June 
2008 correspondence the Veteran requested another hearing and 
in July 2008 the Board remanded this case to the RO for a new 
hearing.  

The Veteran testified before the undersigned at a second 
Travel Board hearing in February 2009.  A transcript of this 
proceeding is also associated with the claims file.  While at 
the February 2009 hearing the Veteran submitted additional 
evidence along with a waiver of RO review. 
  
It is additionally noted that an August 2006 statement is 
interpreted as a request for increased ratings with respect 
to the Veteran's service-connected hiatal hernia, rhinitis, 
prostatitis with recurrent right epididymitis, and tinnitus 
disabilities.  This request for increase has not yet been 
adjudicated by the RO.  Accordingly, this matter is referred 
to the RO for appropriate action.

The issues of entitlement to a total disability rating based 
on individual unemployability and entitlement to a 
compensable disability rating for service-connected bilateral 
hearing loss are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is competent medical evidence showing that the 
Veteran's panhypopituitarism is related to his military 
service.


CONCLUSION OF LAW

Service connection for panhypopituitarism, claimed as a 
pituitary gland condition and residuals to include Cushing 
Syndrome, is granted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the Veteran's contention that his 
panhypopituitarism, claimed as a pituitary gland condition 
and residuals to include Cushing Syndrome, is related to his 
active service with the United States Air Force.  
Specifically, he notes that he was treated for viral 
meninogoencephalitis during military service and asserts that 
this was an early indication of his pituitary gland disorder.  

Factual Background

The Veteran's service treatment records confirm that he was 
treated for aseptic viral meningoencephalitis in August 1972.  
Service treatment records also show treatment for fatigue, 
malaise, sinus infections, and prostatitis on several 
occasions.  Furthermore, service treatment records show that 
the Veteran was diagnosed with bradycardia in 1985, and 
underwent extensive cardiopulmonary treatment in 1989.

The Veteran submitted a claim for service connection for a 
pituitary gland disorder in February 2008 and, at that time, 
submitted a statement from his private physician, Dr. J.D., 
also dated in February 2008, showing diagnoses of 
panhypopituitarism and empty sella syndrome.  In a subsequent 
statement also dated in February 2008, Dr. J.D. noted that he 
first saw the Veteran in July 2006 for an endocrinology 
consultation and subsequently diagnosed panhypopituitarism 
due to empty sella syndrome.  Dr. J.D. also opined that the 
Veteran was completely and permanently disabled due to his 
medical condition and noted that the Veteran was unable to 
work full-time.  

In April 2008, the Veteran submitted a claim for TDIU.  He 
indicated that he last worked in January 2008 as a 
technician.  

The Veteran was afforded a VA examination for his pituitary 
disorder in August 2008.  Upon review of the claims file the 
VA examiner noted that the Veteran was treated during his 
military service for viral meningitis and that he 
subsequently developed panhypopituitarism, which was a total 
lack of pituitary gland function.  The examiner opined that 
it would be very unlikely that the Veteran developed his 
pituitary gland dysfunction from a nervous system infection 
and not have had more significant symptoms sooner than he 
did.  As it was, the Veteran's pituitary gland disorder was 
not diagnosed until several years after military service.  
The examiner also opined that the Veteran's in-service viral 
meningitis was an unlikely cause of his pituitary gland 
disorder.  Taking all of this into consideration, the 
examiner opined that it was unlikely that the Veteran's low 
pituitary function was related to his episode of meningeal 
encephalitis during military service.  

Subsequently, the Veteran submitted two statements from his 
private physicians, a January 2009 statement from Dr. A.D.C. 
and a February 2009 statement from Dr. J.D. which relate the 
Veteran's in-service viral meningitis episode with his 
subsequent diagnosis of panhypopituitarism.  In the January 
2009 statement Dr. A.D.C. noted that the Veteran had viral 
meningitis while in the military in the 1970s.  He had 
bradycardia that followed and ultimately led to his discharge 
from military service.  Dr. A.D.C. noted that he had seen the 
Veteran for a consultation in 2006 and, once again, 
bradycardia was demonstrated.  Dr. A.D.C. further noted that 
it was now clear that this condition was a rare result the 
Veteran's in-service viral meningitis.  The Veteran 
subsequently developed empty-sella syndrome with 
panhypopituitarism which was responsible for his symptoms.  
In Dr. A.D.C.'s opinion, this was a hidden medical condition 
at the time of the Veteran's discharge from military service 
and has lingered undiagnosed for many years.  

In February 2009 Dr. J.D. wrote that the he had reviewed the 
Veteran's service treatment records and opined that the 
Veteran's panhypopituitarism was a hidden medical condition 
that was misdiagnosed as a cardiac condition.  Dr. J.D. wrote 
that it was more likely that not that the Veteran's 
panhypopituitarism began in 1972 when the Veteran was 
hospitalized in service and thought to be post-Viral 
Meningoencephalitis.  Prior to this hospitalization, the 
Veteran indicated that he worked in an industrial 
reconnaissance technical photography laboratory and was 
exposed to a broad range of photo chemicals.  He was treated 
for severe allergies while working in the photo plant which, 
according to Dr. J.D., probably compromised the Veteran's 
immune system.  Dr. J.D. opined that he felt strongly that 
the Veteran did not truly have post-Viral 
Meningoencephalitis, but actually developed pituitary 
apoplexy which led to empty sella syndrome with gradual 
increase in pituitary insufficiency.  Over time, the 
Veteran's pituitary condition worsened and he gradually lost 
the ability to produce all hormones that were needed and, at 
that point, without the ability to produce adequate levels 
from the thyroid, adrenal glands, and testes, he could truly 
be diagnosed with panhypopituitarism.  If the Veteran had 
remained untreated, he could have died.  

Dr. J.D. noted that after the Veteran's 197[2] 
hospitalization, he reported to the Air Force hospitals for 
fatigue, malaise, sinus infections, and prostatitis on 
innumerable occasions.  This continued until he retired in 
1990.  The Veteran was diagnosed with bradycardia in 1989 
during his separation physical.  Dr. J.D. opined that the 
bradycardia was more likely than not caused by the secondary 
hypothyroidism and secondary adrenal insufficiency.  Once 
hormone therapy began for the Veteran, the low pulse 
disappeared.  

Dr. J.D. further noted that the Veteran was not born with 
panhypopituitarism.  He would have been short in stature and 
unable to father a child if he had been born with this 
condition.  After the Veteran retired from military service, 
he was hospitalized only once for a gall bladder operation.  
Dr. J.D. opined that it was plausible that the 
Panhypopituitarism, secondary hypothyroidism and secondary 
adrenal insufficiency should be service connected.  Dr. J.D. 
noted that the Veteran's condition started while he was in 
the Air Force, went undiagnosed during his Air Force career, 
and worsened after he retired.  Had he received proper 
medical care while he was in the Air Force or under Veterans 
Administration care, his quality of life would have improved 
many years ago.  

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active wartime 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was exhibited in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Analysis

In this case, resolving all reasonable doubt in favor of the 
Veteran, the Board finds that service connection for 
panhypopituitarim is warranted.  While the August 2008 VA 
examiner opined that the Veteran's pituitary gland disorder 
was not related to the Veteran's military service, the 
January and February 2009 medical statements from Drs. A.D.C. 
and J.D. provide a plausible basis to conclude that the 
Veteran's panhypopituitarim first manifest itself during the 
August 1972 in-service hospitalization for aseptic viral 
meningoencephalitis.   Furthermore, the Veteran was a highly 
credible witnesses during the February 2009 hearing. 
Accordingly, the evidence is found to be at least in 
equipoise as to this issue, and thus any reasonable doubt is 
resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

ORDER

Service connection for panhypopituitarism, claimed as a 
pituitary gland condition and residuals to include Cushing 
Syndrome, is granted, subject to governing criteria 
applicable to the payment of monetary benefits.


REMAND

The Veteran is currently service connected for rhinitis with 
nasal mucosal atrophy, evaluated as 10 percent disabling, 
hiatus hernia, evaluated as 10 percent disabling, tinnitus, 
evaluated as 10 percent disabling, chronic prostatitis and 
recurrent right epididymitis, evaluated as 10 percent 
disabling, bilateral hearing loss, evaluated as 
noncompensably disabling, and hemorrhoids, evaluated as 
noncompensably disabling.  A combined disability evaluation 
of 30 percent is in effect.  Thus, the Veteran does not 
currently meet the threshold criteria for entitlement to TDIU 
under 38 C.F.R. § 4.16.  However, as above, the Board has 
granted service connection for panhypopituitarism and a 
disability rating has yet to be assigned.  It is unclear 
whether the Veteran will meet the threshold criteria for 
entitlement to TDIU under 38 C.F.R. § 4.16 after a disability 
rating is assigned for panhypopituitarism.    

In the Veteran's April 2008 claim for TDIU he indicated that 
he last worked in January 2008.  Also, in a February 2008 
statement Dr. J.D. wrote that the Veteran was totally 
disabled and in a May 2008 statement Dr. J.D.M. indicated 
that the Veteran was unemployable.  However, in September 
2008 correspondence the Veteran indicated that he had been 
unemployed since September 2008, presumably meaning that the 
Veteran had been employed in some capacity between January 
2008 and September 2008.  Given the Veteran's scattered 
employment history it is unclear whether the Veteran is 
currently working.  

The undersigned believes that additional information is 
required to determine the degree of industrial impairment 
resulting from the service-connected disabilities and to 
determine if the Veteran is unemployable as the result of the 
service-connected disabilities.  See Beaty v. Brown, 6 Vet. 
App. 532 (1994).  The medical records, at present, do not 
clearly indicate whether the Veteran is unemployable as the 
result of either his service-connected or his nonservice 
connected disabilities.  As stated by the Court in Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994) (citing Beaty, 6 Vet. App. 
at 537) the Board may not reject a claim for a total rating 
based on individual unemployability without producing 
evidence, as distinguished from mere conjecture, that the 
veteran can perform work that would produce sufficient income 
to be other than marginal.  The Board may not offer its own 
opinion regarding whether the Veteran can perform work based 
on her current level of disabilities, a technique that the 
Court has previously determined to be "inadequate" within 
Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991) 
(citations omitted).

While the February 2008 statement from Dr. J.D. and May 2008 
statement from Dr. J.D.M. indicated that the Veteran is 
unemployable it is unclear whether the Veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.  As such, an 
examination is necessary.          

Also, the Veteran was last afforded a VA audiological 
examination in September 2007.  A subsequent private 
audiological examination dated in August 2008 shows worsened 
hearing.  However, the August 2008 private examination report 
is not sufficient for rating purposes pursuant to 38 C.F.R. § 
4.85.  Given that an increase has been objectively noted, a 
new examination should be conducted.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his bilateral hearing loss. 
All testing deemed necessary should be 
conducted and the results reported in 
detail and in compliance with 38 C.F.R. § 
4.85(a).  Specifically, the examination 
should be conducted by a state-licensed 
audiologist and include both a controlled 
speech discrimination test (Maryland CNC) 
and a puretone audiometry test.  The 
testing should be conducted without the 
use of hearing aids. 38 C.F.R. § 4.85.

2.  Thereafter, schedule the Veteran for 
an appropriate VA examination to 
determine the impact of his service-
connected disabilities on his 
employability.  The claims folder must be 
made available to the examiner for 
review.  

All pertinent symptomatology and findings 
must be reported in detail.  Based on the 
examination and review of the record, the 
examiner must provide an opinion as to 
the effects of the Veteran's service-
connected disabilities on his ability to 
obtain and maintain gainful employment.   

3.  Upon completion of the above, 
readjudicate the issues on appeal.  If 
the determination remains unfavorable to 
the Veteran, he and his representative 
should be furnished a supplemental 
statement of the case which addresses all 
evidence associated with the claims file 
since the last statement of the case. The 
Veteran and his representative should be 
afforded the applicable time period in 
which to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


